Citation Nr: 1634792	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from June 1984 to April 1987. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied a claim for service connection for PTSD. 

The Board has recharacterized the issue broadly, as stated on the cover page of this remand.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the appellant's appeal (VA Form 9) received in March 2012, a hearing was not requested.  However, in a subsequent submission (also a VA Form 9) received in December 2012, the Veteran requested a video conference hearing before a Veterans Law Judge (VLJ).  

Given the foregoing, the appellant should be scheduled for the next available videoconference hearing at the RO in Louisville, Kentucky, before a VLJ from the Board.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2015); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a videoconference hearing before a member of the Board at the Louisville, Kentucky, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




